              Case 3:19-cv-01025-WHO Document 10 Filed 03/29/19 Page 1 of 1
                                                                      received
                                                                           MAR 26 zm
                                                                            SUSAN Y. SOONG
I    Naine:^"^ Estavilto                                              CLERK, U.S. DISTRICT COURT
                                                                     NORTH DISTRICT OF CALIFORNIA
                                                                            SAN JOSE OFFICE
     Address:3284 Cortese Ctrcie
     San Jose. CA. 95127

     Phone Number:H08)593-1226
     E-maij Address:'^^"^Q'^scausg@live.com
     Pro Se



                                UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
8   Erik Estavlllo
                                                     Case Number: 19-cv-Ol025-SVK
                                               )
                                               } fPRDPOSEDl ORDER GICANTING
                                               ) MOTION FOR PERMISSION FOR
                              Plilintiff,      } ELECTRONIC CASE FILING
                                                >
              v>.
                                               ) DATE.
    Behaviour Interactive,                     I     TIMF-
    Vaive Corporation                          ) COURTROOM:
                                               ) JUDGE:
                                               )
                             Dcfcndani.        J


           The Court has considered the Motion for PoTTiission for Electronic Om Riing. Rndin|
    that good cause exists, die Motion is GRANTED.


          rr IS SO ORDERED.



          DATED;      3/29/19

                                                      United States District/Magistrate Judge
